--------------------------------------------------------------------------------

                                                                                                                                                                                                                                                                             
EXHIBIT 10.16

 
STOCK OPTION GRANT AGREEMENT


This Stock Option Grant Agreement ("Grant Agreement") together with the
accompanying Notice of Grant of Stock Option ("Notice") and the 2005 Equity
Compensation Plan of Acxiom Corporation (the "Plan") constitute the agreement
("Agreement") between Acxiom Corporation (the "Company") and you with regard to
the stock options ("Options") described on the Notice.  Capitalized terms not
otherwise defined in the Grant Agreement shall have the meanings set forth in
the Plan.  References in the Grant Agreement to "the Company" shall be deemed to
also include its subsidiaries.
1. Acceptance of Terms.  Your electronic acceptance and retention of the Options
described in the accompanying Notice shall constitute your acceptance of the
terms and conditions set forth in the Agreement, and shall constitute an
affirmation that you have read the Notice, the Grant Agreement and the Plan and
have agreed to be bound by their terms.
2. Vesting and Exercise After Termination of Employment.  Unless otherwise
specified by the Compensation Committee (the "Committee") of the Board of
Directors (the "Board"), options will vest only while you remain an associate of
the Company, and they may be exercised only while you remain an associate of the
Company and during the three months immediately following your separation from
the Company.  If your employment with the  Company terminates prior to the
Options vesting, the unvested Options will be forfeited upon the effective date
of the termination.
3. Forfeiture of Option Gain and Unexercised Options for Engaging in Certain
Activities.
(a) If, at any time during your employment or within one year after termination
of your employment you engage in any activity which competes with any activity
of the Company, or if you engage in any of the prohibited activities listed
below, then
(i) any unexpired, unpaid or unexercised Options granted to you under the
Agreement shall be canceled,
(ii) any option gain (i.e, the product of (x) the number of shares of Company
stock realized from an exercise of the Option and (y) the difference in the
closing sale price of the Company's stock on the date of exercise and the
exercise price) ("Option Gain")  realized by you within the three-year period
before and the three-year period after your termination date from exercising any
Options granted under the Agreement shall be paid by you to the Company, and
(iii) the Company shall be entitled to set off against the amount of any such
Option Gain any amount owed to you by the Company.
The prohibited activities include:
(1)  accepting employment with or serving as a consultant, advisor or in any
other capacity to anyone that is in competition with or acting against the
interests of the Company;
(2) disclosing or misusing any confidential information or material concerning
the Company;
(3) any attempt, directly or indirectly, to induce any associate of the Company
to be employed or perform services elsewhere;

(4)
any attempt, directly or indirectly, to solicit the trade or business of any
current or prospective customer of the Company;

--------------------------------------------------------------------------------

(5)
the failure or refusal to disclose promptly and to assign to the Company all
right, title and interest in any invention or idea made or conceived in whole or
in part by you in the course of your employment by the Company, relating to the
actual or anticipated business, research or development work of the Company, or
the failure or refusal to do anything reasonably necessary to enable the Company
to secure a patent or other intellectual property right;

(6) participating in a hostile takeover attempt against the Company;



(7)
a material violation of Company policy, including, without limitation, the

      Company's insider trading policies; or


(8) conduct related to your employment for which you have been convicted of  
criminal conduct or for which you have been assessed  civil penalties.
The purpose of this Section 3 is to ensure that the interests of the Company's
shareholders are aligned with and not competitive with or in conflict with the
interests of the Company.
(b) Upon exercise, payment or delivery pursuant to exercise of an Option, you
agree to certify, if requested by the Company, that you are in compliance with
the terms and conditions of this Section 3.
(c) You may be released from your obligations under this Section 3 only if the
Committee, or its authorized designee(s), determines in its discretion that to
do so is in the best interests of the Company.
4. Stock Option Transferability.  The Options are transferable only as
specifically allowed by the Plan.
5. Deferred Delivery of Stock.  Prior to your exercise of an Option, you may
elect to defer the delivery of the stock to which you would be otherwise be
entitled following your exercise, if you timely agree in writing to the terms of
the Company's then current stock deferral election form, and if you meet and
comply with the conditions and rules of the Committee then in effect with
respect to such deferrals.  The conditions, rules and procedures under which you
may exercise this deferral right, and the terms and provisions of the stock
deferral election form, are subject to such administrative policies as the
Committee may adopt from time to time, and any such policies or determinations
of the Committee shall be final.


6. Nonstatutory Stock Options.  The Options have been designated by the
Committee as nonstatutory stock options; they do not qualify as incentive stock
options.


7. Taxes.  The Company is not required to issue shares of stock upon your
exercise of the Options unless you first pay the amount requested by the Company
to satisfy any liability it may have to withhold federal, state, or local income
or other taxes relating to the exercise.


8. Amendments.  All amendments to the Agreement shall be in writing; provided
that the Agreement is subject to the power of the Board to amend the Plan as
provided therein, except that no such amendment to the Plan shall adversely
affect your rights under the Agreement without your consent.


9. Notices.  Any notice to be given under the Agreement to the Company shall be
addressed to the Company in care of its stock option administrator.  Any notice
to be given to you shall be addressed to you at the address listed in the
Company's records.  By a notice given pursuant to this Section, either party may
designate a different address for notices.

--------------------------------------------------------------------------------

10. Securities Law Requirements. If at any time the Board determines that
exercising the Options or issuing shares would violate applicable securities
laws, the Options will not be exercisable, and the Company will not be required
to issue shares. The Board may declare any provision of this Agreement or action
of its own null and void, if it determines the provision or action fails to
comply with the short-swing trading rules. As a condition to exercise, the
Company may require you to make written representations it deems necessary or
desirable to comply with applicable securities laws. No person who acquires
shares under this Agreement may sell the shares, unless they make the offer and
sale pursuant to an effective registration statement under the Securities
Exchange Act, which is current and includes the shares to be sold, or an
exemption from the registration requirements of that Act.


11. Clawback.  This Award is subject to the Company's "clawback policy" as may
be in effect at the time.


12. Administration. The Committee and the Board administer the Plan. Your rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, including continued shareholder approval of the Plan, and to any
guidelines the Committee or the Board adopts from time to time. You hereby
acknowledges receipt of a copy of the Plan.


13. Severability.  If any part of the Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of the Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.


14. Applicable Law.  The Agreement shall be governed by the laws (excluding the
conflict of laws rules) of the State of Delaware.
15. Forum Selection At all times each party hereto:  (a) irrevocably submits to
the exclusive jurisdiction of any Arkansas court or Federal court sitting in
Arkansas; (b) agrees that any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby will be heard and
determined in such Arkansas or Federal court; (c) to the extent permitted by
law, irrevocably waives (i) any objection such party may have to the laying of
venue of any such action or proceeding in any of such courts, or (ii) any claim
that such party may have that any such action or proceeding has been brought in
an inconvenient forum; and (d) to the extent permitted by law, irrevocably
agrees that a final nonappealable judgment in any such action or proceeding will
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this section entitled "Forum
Selection" will affect the right of any party hereto to serve legal process in
any manner permitted by law
16. Headings.  Headings are for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.

--------------------------------------------------------------------------------